Motion denied. The Board of Elections could have easily complied with the judgment of Special Term, as unanimously affirmed by the Appellate Division, in permitting registration at local polling places rather than at the town halls. It is unfortunate that, in this instance, it chose instead to take advantage of the stays afforded by the CPLR to effectively frustrate petitioner’s ability to have this issue finally determined prior to the forthcoming election-. Given the circumstances of this case and the imminence of that election, the Court of Appeals has no alternative but to deny the relief sought by petitioner.
Concur: Chief Judge Fuld and Judges Bterke, Jasen, Gabrielli, Jones and Wachtler. Taking no part: Judge Breitel.